Citation Nr: 1731358	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension, and if so, whether entitlement service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from September 1988 to November 1992, with additional time served in an Army Reserve Unit.  He served in the Gulf War and also has Southwest Asia service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.   

In April 2017 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for hypertension because there was no evidence showing that this disability was diagnosed in service or that it manifested within one year of separation from service.  The Veteran did not appeal or submit new and material evidence within the appeal period.

2.  Evidence received since the time of the March 2005 rating decision is new, supports a new theory of entitlement, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.




CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran was initially denied entitlement to service connection for hypertension in March 2005.  He did not appeal or submit new evidence within the appeal period.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In the March 2005 rating decision, the RO denied the Veteran's claim because hypertension was not incurred in service or manifested within one year of separation from service.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in January 2016 the Veteran submitted a claim for entitlement to service connection for hypertension as secondary to his service-connected posttraumatic stress disorder.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the March 2005 rating decision, and the evidence is "material" because it supports a new theory of entitlement to service connection.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hypertension is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, and to that extent the claim is granted.


REMAND

Remand is necessary for proper development of the issue.  

The Board notes that there are some outstanding records.  The Veteran had service in the Army Reserve Unit from 1994 to 1996, but these records do not appear to be in the file.  Therefore, on remand the AOJ should obtain the Veteran's service treatment records and service personnel records from his time with the Army Reserve Unit.  Additionally, the Veteran reported that he sought treatment at the VA Medical Center in Nashville beginning in 1993.  Presently, the treatment notes in the file for this facility range from 1999 to 2012.  Therefore, the AOJ should also obtain treatment records from the VA Medical Center in Nashville prior to 1999.  

The Veteran has not undergone a VA examination in connection with his claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board notes that the Veteran was officially diagnosed with hypertension in 1995, and he has carried this diagnosis.  Moreover, the Veteran's service treatment records showed some high blood pressure readings.  For example, in July 1991 blood pressure was measured at 126/90 and 144/96, in October 1991 blood pressure was 122/92, in December 1991 blood pressure was 172/106, in August 1992 blood pressure was 148/100, and in October 1992 blood pressure was 130/100.  Moreover, the Veteran testified at the Board hearing that his high blood pressure has persisted since separation from service, and that he has received continuous treatment since that time.  These factors suggest the possibility of a chronic hypertension disability such that a VA examination is warranted to determine if there is a nexus between the Veteran's current hypertension disability and active duty service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  Additionally, as noted the Veteran has asserted that his hypertension is related to his service-connected posttraumatic stress disorder, therefore on remand the VA examiner should opine as to whether there is a nexus between the Veteran's hypertension and his service-connected posttraumatic stress disorder.  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from August 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2016 to present.  The RO should also specifically obtain any relevant, outstanding VA treatment records to include any from the Nashville VA Medical Center prior to 1999.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Request and obtain complete service treatment records, service personnel records, and separation documents pertaining to the Veteran's Army reserve service from 1994 to 1996.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension disability began in service, was caused by service, or is otherwise related to service.  This opinion should consider the Veteran's lay statements to include hearing testimony describing consistent treatment for hypertension since separation.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension disability was caused or aggravated (worsened beyond natural progress) by the Veteran's service-connected posttraumatic stress disorder to include any medication taken for that disability.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issue of entitlement to service connection for hypertension.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


